Exhibit 10.1 DPW/SCN October 21, 2016 1 2 % SECURED CONVERTIBLE NOTE DUE OCTOBER 20 , 2019 Issue Date: October 21 , 2016 Principal: Consideration: Original Issue Discount: Conversion Rate Per Share: $5 3 October 21 , 2016 THIS NOTE IS ISSUED PURSUANT TO AN EXEMPTION FROM THE REGISTRATION PROVISIONS OF THE SECURITIES ACT OF 1933 (THE "ACT") AND QUALIFICATION PROVISIONS OF APPLICABLE STATE SECURITIES LAWS. NEITHER IT NOR THE SHARES OF COMMON STOCK INTO WHICH IT CAN BE CONVERTED CAN BE SOLD, HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS REGISTERED PURSUANT TO THE ACT AND QUALIFIED UNDER APPLICABLE STATE LAW OR, IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO MAKER, AN EXEMPTION THEREFROM IS AVAILABLE. THE HOLDER AND ANY ASSIGNEE, BY ACCEPTANCE OF THIS NOTE, ACKNOWLEDGE AND AGREE THAT, BY REASON OF THE PROVISIONS OF SECTION 4(e) OF THIS NOTE, FOLLOWING CONVERSION OF A PORTION OF THIS NOTE, THE UNPAID AND UNCONVERTED PRINCIPAL AMOUNT OF THIS NOTE REPRESENTED BY THIS NOTE MAY BE LESS THAN THE AMOUNT STATED ON THE FACE HEREOF. FOR VALUE RECEIVED, the undersigned, Digital Power Corporation , a California corporation with offices at 49430 Lakeview Boulevard, Fremont, CA 94538 ("Maker"), promises to pay to the [●] with an address at [●] ("Payee"), on October 20, 2019, except as otherwise provided herein (the "Maturity Date"), the principal amount of Five Hundred Thirty Thousand ($530,000.00) Dollars in lawful money of the United States of America (the "Principal”) together with all accrued interest. The Principal of this Note is subject to an original issue discount in the amount of Thirty Thousand ($30,000.00) Dollars; as a result, on the date hereof, the Payee has delivered to Maker cash in the amount of Five Hundred Thousand ($500,000.00) Dollars. This Note is (i) secured by a first priority security interest in all of the Collateral as hereinafter defined; and (ii) convertible into Maker's common stock, no par value per share (the "Common Stock"), all as set forth below. It bears simple interest (the "Interest") at the annual rate of twelve percent (12%), payable, in arrears, on the Interest Payment Dates (as defined in Section 1 below), until the Principal and all accrued Interest thereon (collectively the “Obligations”) shall be paid in full. Digital Power Corporation 1 2 % Secured Convertible Note Page 2 October21, 201 6 1.
